—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rotker, J.), rendered April 8, 1994, convicting him of criminal sale of a controlled substance in the third degree, after a non-jury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]; People v Hatcher, 209 AD2d 639).
We have examined the defendant’s remaining contentions, including those raised in his supplemental pro se brief, and find them to be without merit (see, People v Williams, 161 AD2d 295, 296). Thompson, J. P., Copertino, Hart and Goldstein, JJ., concur.